LEMMON and VICTORY, JJ.,
concurring.
The intermediate appellate court decisions in Bell v. Travelers Indem. Co., 500 So.2d 828 (La.App. 1st Cir.1986), Cajun Elec. Power Co-op. v. Triton Coal Co., 590 So.2d 813 (La.App. 4th Cir.1991), and Hernandez v. Star Master Shipping Corp., 94-1553 (La.App. 1st Cir.1995); 653 So.2d 1318 were incorrect and should be overruled. Those decisions misinterpreted Transamerica Ins. Co. v. Whitney Nat’l Bank of N.O., 251 La. 800, 206 So.2d 500 (1968), in which the foreign case was filed before the Louisiana case, and La.Code Civ.Proc. art. 562 squarely applied in that situation.